Citation Nr: 0714180	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for residuals of a right knee arthrotomy (previously rated as 
a post-operative scar).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri in which the RO increased the appellant's 
noncompensable disability rating to 10 percent effective 
January 23, 2003.  The appellant, who had active service from 
February 1957 to February 1959, disagreed with the assigned 
rating and appealed to the BVA.  Thereafter, the RO reviewed 
additional evidence associated with the claims file and 
increased the appellant's disability rating from 10 percent 
to 20 percent effective January 23, 2003. See December 2004 
rating decision.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. The appellant's service-connected right knee disability is 
manifested by subjective complaints of pain, past-evidence of 
slight laxity, mild limitation of motion, fatigability and 
subjective complaints of pain on motion, without any 
objective evidence of current instability or subluxation, 
resulting in no more than a moderate level of functional 
loss.  

3.  The appellant has not been diagnosed with arthritis 
substantiated by 
x-ray findings.




CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for residuals of a right knee arthrotomy have not 
been met. 38 U.S.C.A. § 1155, 5107 (West 2002 and Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.45, 
4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for residuals of a right knee arthrotomy 
(hereinafter referred to as a "right knee disability"), VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Service connection for the appellant's right knee disability 
was granted in March 1959, prior to the enactment of the 
Veterans Claims Assistance Act.  However, a letter dated in 
March 2003 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claim.  The March 2003 letter 
informed the appellant that additional information or 
evidence was needed to support his increased rating claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

The appellant's service medical records have been obtained, 
to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The appellant 
underwent two VA examinations in March 2003 and November 2004 
in connection with his claim.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough.  Therefore, they are adequate 
upon which to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, since the RO assigned the 20 percent 
disability rating at issue here for the appellant's service-
connected disability, and the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis 

The appellant has been assigned a 20 percent disability 
rating for his right knee disability pursuant to Diagnostic 
Code 5257.  He contends that his knee disability is more 
disabling than currently evaluated and has appealed for an 
increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155 (2005); 38 C.F.R. § 4.1 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where the particular disability for which the 
veteran has been service-connected is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions are affected, but also the anatomical 
location and symptomatology are closely analogous. See 
38 C.F.R. §§ 4.20, 4.27.  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.4, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

In this case, the appellant's right knee disability was 
initially evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7805 as a post-operative scar resulting from a right 
knee arthrotomy. See March 1959 rating decision.  The 
appellant was assigned a noncompensable rating at that time 
as his scar was found to be completely asymptomatic and no 
other ascertainable residuals of his right knee disability 
were found. Id.  However, after the appellant submitted a 
request for an increased rating in January 2003 and underwent 
a VA examination in March 2003, his right knee disability was 
re-evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  This code rates "other impairment of the knee" 
and, in particular, impairment involving recurrent 
subluxation or lateral instability of the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  It provides for the 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability. Id.  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The Board notes that the evaluation of the same disability 
under various diagnoses is generally to be avoided. 38 C.F.R. 
§ 4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  However, the Board acknowledges that pursuant to 
opinions from the VA General Counsel, arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003/5010 and 5257. See VAOPGCPREC 23-97, 
citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Specifically, the disability might be assigned a 
separate evaluation for degenerative joint disease, which is 
evaluated pursuant to the criteria of Diagnostic Code 5010 
for traumatic arthritis.  The criteria of Diagnostic Code 
5010 for traumatic arthritis is rated based on the criteria 
of Diagnostic Code 5003 for degenerative arthritis 
established by 
x-ray findings, which will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

Also, a knee disorder rated under Diagnostic Code 5257 may 
involve additional disability justifying a separate rating if 
there is limitation of motion under Diagnostic Codes 5260 or 
5261 that meets the criteria for a noncompensable rating.  
Id.  Therefore, if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also x-ray evidence of arthritis and/or limitation of motion, 
separate ratings are available under Diagnostic Codes 5003-
5010, 5260, and 5261. See also VAOPGCPREC 9-98.

The Board begins its analysis of the appellant's appeal by 
analyzing whether the appellant is entitled to an increased 
rating pursuant to Diagnostic Code 5257.  In this regard, the 
evidence shows that a March 2003 medical examination report 
indicated that the appellant's right knee had some laxity 
both medially and laterally that was greater than 5 mm. See 
March 2003 examination report, p. 4.  The appellant reported 
during this examination that his right knee gave way; that he 
experienced fatigability, pain and flare-ups; and that he 
also had multiple episodes of subluxation that did not 
require medical attention as he was able to relocate his knee 
joint himself. Id., p. 3.  The appellant denied experiencing 
any difficulty parking, walking or driving, but did complain 
of an inability to run and difficulty with bending. Id., pgs. 
2-3.  He denied receiving any post-service medical treatment 
for his knee. Id., p. 3.  The examiner observed that the 
appellant was able to get off and on the examination table 
without difficulty, could heel and toe walk and could squat 
with difficulty. Id.  He noted that the appellant was 
examined without any assistive devices, although the 
appellant reported that he used an over-the-counter brace on 
his knee. Id.  

Physical examination revealed that the appellant had normal 
extension of the knee, but that he experienced some mild 
limitation of flexion.  Specifically, the examiner reported 
that the appellant could flex his right knee to 100 degrees 
out of 140; and that this motion was made with pain. Id., p. 
4.  The appellant was noted to have a negative McMurray's 
test and negative pain on palpitation. Id.  His gait was 
found to be slightly altered with limping on the right knee, 
but the examiner reported that the appellant's Achilles 
tendon was aligned without deviation on weightbearing. Id.  
The appellant was diagnosed with right knee degenerative 
joint disease with arthrotomy, with decreased range of motion 
and functional impairment.  This diagnosis was made despite a 
right knee x-ray indicating that the appellant's joint spaces 
were within normal limits. Id.  

The appellant was subsequently afforded a second VA 
examination in November 2004 since his first examination was 
conducted without review of the appellant's claims file.  
During this examination, the appellant reported that he 
experienced pain, fatigue, locking, swelling and instability 
of the right knee, such that the knee gave out three to four 
times a month. See November 2004 examination report, pgs. 3-
4.  He reiterated that he had not had any post-service 
medical treatment in regards to his right knee; and denied 
any history of dislocations or subluxations. Id., pgs. 2, 4, 
5.  He reported as well that he wore an over-the-counter 
right knee brace, without any other assistive devices such as 
canes, crutches, walkers or wheelchairs. Id., p. 2.  
Physical examination revealed no evidence of instability of 
the appellant's right knee using the Lachman's, McMurray, 
Apley or drawer tests. Id., p. 5.  In fact, repetitive motion 
testing also revealed a lack of instability, lack of 
endurance and lack of incoordination, although the appellant 
did complain of fatigue. Id.  The VA examiner noted that the 
appellant had normal patellar movement and glide, had no bony 
enlargement, and also did not have muscle atrophy. Id.  His 
posture was erect; although his gait was noted to be limping 
as he walked stiff-legged. Id.  In addition, the examiner 
reported that the appellant had mild-to-moderate crepitus, 
without heat, redness or swelling. Id.  The appellant's 
active right knee motion was measured to be 112 degrees out 
of 140, with complaints of pain on a scale of 7 out of 10. 
Id.  Passive range of motion was also measured as 112 degrees 
out of 140, with complaints of pain on a scale of 6 out of 
10. Id.  Lastly, repetitive range of motion was noted to be 
118 degrees out of 140, with pain listed on a scale of 5 out 
of 10. Id.  X-rays taken of the appellant's right knee showed 
normal alignment without dislocation or subluxation and no 
significant degenerative changes were found. See November 
2004 x-ray report.  In fact, the radiologist opined that the 
appellant's x-rays were normal. Id.  Based upon these 
findings, the appellant's November 2004 examiner diagnosed 
the appellant with degenerative joint disease of the right 
knee status post injury and surgical intervention with 
subjective complaints of pain and decreased motion on 
examination. November 2004 examination report, p. 6.   

Based upon this evidence, the Board finds that while the 
appellant has experienced some knee instability in the past 
that would be considered slight, there is currently no 
objective medical evidence indicating that he continues to 
experience such instability, much less that it has increased 
in severity.  While the appellant has reported that his right 
knee gives out on him three to four times a month (November 
2004 examination report, pgs. 3-4), he was found to have had 
only some laxity greater than 5 mm as of March 2003 and was 
not found to have any degree of instability, even after 
repetitive use, as of November 2004.  In fact, the appellant 
was noted to have had normal patellar movement and glide and 
was specifically found not to have any instability of the 
right knee using the Lachman's, McMurray, Apley or drawer 
tests.     

Thus, it appears that given the most recent medical evidence 
of record, the appellant would not be entitled to a 
compensable rating under Diagnostic Code 5257 for instability 
of the knee as such has not been objectively shown by the 
medical evidence of record.  Even if the Board disregarded 
the findings set forth in the appellant's November 2004 
examination report and relied solely upon the information 
provided in March 2003, the appellant would, at most, be 
entitled to a disability rating of 10 percent under 
Diagnostic Code 5257 since the evidence indicates that the 
appellant's knee laxity would be considered as slight at that 
time.  The December 2004 rating decision that granted the 20 
percent rating noted no instability or subluxation was 
present, but indicated the rating was based on pain and 
decrease in range of motion. See December 2004 rating 
decision, p. 3. Although Diagnostic Code 5257 is not 
predicated on loss of range of motion, the RO rated the 
disability by analogy.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996); see also 38 C.F.R. § 4.20 (2006).  Thus, the RO 
considered the appellant's loss of range of motion (even 
though noncompensable under the appropriate diagnostic codes, 
as discussed in more detail below), along with his complaints 
of pain and fatigue, to grant him a disability rating 
consistent with a moderate disability.  In light of the fact 
that the appellant's instability objectively reported in the 
past was no more than slight in nature and has presently not 
been shown at all, it certainly cannot be concluded that his 
right knee disability is "severe," such as to warrant a 
higher rating under Diagnostic Code 5257. 

The appellant's right knee can also be evaluated under other 
diagnostic criteria.  If the evidence as applied to those 
criteria yields a higher evaluation, the disability may be 
assigned that higher evaluation in place of the 20 percent 
evaluation under Diagnostic Code 5257; or in certain 
instances discussed previously, may be assigned in addition 
to the appellant's current evaluation.  The Board has 
considered whether the appellant's disability can be 
evaluated under rating criteria of Diagnostic Code 5010 for 
traumatic arthritis, and finds that the evidence does not 
support a finding that the appellant should be compensated 
pursuant to this diagnostic code.  

In making this finding, the Board acknowledges that the 
appellant has been diagnosed with degenerative joint disease 
of the right knee even though his medical x-rays reveal no 
significant degenerative changes. See March 2003 and November 
2004 examination reports; x-ray reports dated in March 2003 
and November 2004.  In this regard, the Board observes that 
the appellant's March 2003 x-rays showed that the appellant 
had normal joint relationships that were well maintained 
without significant narrowing, spur formation or eburnation.  
No pathologic soft tissue calcifications were noted either; 
and the ultimate impression of the examiner was that the 
appellant had normal joint relationships that were well 
maintained in the right knee.  X-rays in November 2004 also 
showed normal alignment with no significant degenerative 
changes.  The impression of that examiner was that the 
appellant's x-rays were normal.
  
Thus, the appellant's diagnosis of degenerative joint disease 
of the right knee appears to be based upon the clinical 
assessment of the appellant's VA examiners in consideration 
of the appellant's medical history and physical examinations.  
While this diagnosis is sufficient for the appellant to be 
rated analogously pursuant to Diagnostic Code 5257 (for other 
impairment of the knee), it is not sufficient for the 
granting of a separate disability rating pursuant to 
Diagnostic Code 5010 as this code requires that the diagnosis 
of arthritis be substantiated by x-ray evidence. See 
Diagnostic Codes 5010 and 5003.  Since the evidence of record 
indicates that the appellant has not been diagnosed with 
traumatic arthritis substantiated by x-ray findings, 
Diagnostic Codes 5003 and 5010 are inapplicable. 

Diagnostic Codes 5260 and 5261 apply when rating a knee 
disability in terms of the knee's limitation of motion. See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 and 5262.  The 
medical evidence of record in this case does not document 
right knee motion limited to a degree warranting assignment 
of even a noncompensable rating pursuant to Diagnostic Code 
5260 or 5261.  The Board observes that normal range of motion 
for the knee is zero degrees of extension and 140 degrees of 
flexion. See 38 C.F.R. § 4.71, Plate II.  In order to be 
entitled to a compensable evaluation, the appellant's flexion 
would need to be limited to 45 degrees or his extension to 10 
degrees.  In this case, the appellant's March 2003 
examination revealed that flexion could occur to 100 degrees 
with complaints of pain and to 0 degrees of extension.  His 
November 2004 examination report revealed increased motion of 
the knee, such that the appellant could actively and 
passively flex to 112 degrees with pain and 118 degrees upon 
repetitive motion. See November 2004 examination report, p. 
5.  As these findings do not meet the criteria for a 
compensable rating under these Diagnostic Codes, a higher 
rating cannot be assigned. 

Several of the other potentially applicable sets of criteria 
- for example, the criteria of Diagnostic Codes 5258 (for 
dislocated semilunar cartilage) and 5263 (for genu 
recurvatum) - cannot be applied in this case, for they do not 
provide for an evaluation in excess of the currently assigned 
20 percent.  The criteria of Diagnostic Code 5262, for 
impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
right knee disability is manifested by malunion or nonunion 
of the tibia and fibula.  The criteria of Diagnostic Code 
5256, for ankylosis, also are inapplicable in this case 
because the evidence of record does not indicate the 
appellant's right knee disability is manifested by ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The appellant is able to move his right knee, 
albeit with some limitation, so it is clearly not ankylosed.  

The Board has also examined the provisions of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 in order to evaluate the existence of 
any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the appellant's knee joint. See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this case, the appellant has consistently 
complained of pain and fatigability in the right knee.  While 
the Board is required to consider the effect of these 
complaints when making a rating determination, and has done 
so in this case, the rating schedule does not provide a 
separate rating for pain. Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  

As noted above, despite the fact that Diagnostic Code 5257 is 
not based on limitation of motion, the RO assigned the 
current 20 percent rating to compensate the appellant for his 
decrease in range of motion (that would otherwise be 
noncompensable) and fatigability upon repetitive motion.  
However, despite the appellant's complaints, the recent 
medical evidence shows that he is, at most, slightly disabled 
from a functional standpoint.  The November 2004 VA examiner 
reported that the appellant experienced pain with range of 
motion and fatigability upon repetitive use.  However, the 
appellant's motion was, at most, mildly limited despite his 
complaints of pain or fatigue.  There is no evidence of 
incoordination, positive lack of endurance, or weakness.  The 
appellant's gait has been noted as having only a "slight" 
limp.  He does not use supportive devices other than an over-
the-counter brace.  The Board notes that both VA examiners 
who examined the appellant reported that the main factors 
affecting the appellant's right knee included subjective 
complaints of pain and fatigue and decreased range of motion.  
While the March 2003 examiner diagnosed the appellant with 
some functional impairment associated with decreased range of 
motion, the Board finds that the current 20 percent rating 
adequately compensates the appellant for his knee pain and 
fatigability in light of the slight instability he appears to 
have experienced in the past and the complete lack of 
instability objectively noted by the most recent evidence of 
record.  In other words, the Board finds that the appellant's 
rating of 20 percent took into consideration the appellant's 
complaints of pain and fatigue, and was expressly assigned 
because of these factors, in light of the objective findings 
of previous slight instability.  As such, there is no basis 
for a higher rating under the Rating Schedule. See 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.  

Finally, the Board notes that the appellant's service-
connected disability was previously characterized as a post-
operative scar.  Recent examination of this scar reveals that 
it measures 4 cm by 2 mm; is non-keloid and results in no 
loss of tissue. See November 2004 examination report, p. 5.  
The examiner noted that the scar is not connected to any 
underlying surfaces and is non-tender to palpitation. Id.  In 
addition, it is noted to cover less than one percent of the 
skin surface. Id.  Based upon this evidence, the Board 
concludes that a separate rating for the appellant's scar is 
not in order. 




ORDER

A rating in excess of 20 percent for residuals of a right 
knee arthrotomy (previously rated as a post-operative scar) 
is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


